FILED
                              NOT FOR PUBLICATION                           SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WALTER DANILO CABRERA,                            No. 14-72626

               Petitioner,                        Agency No. A070-940-838

 v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Walter Danilo Cabrera, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for special




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

      The BIA properly determined that Cabrera is subject to the heightened

hardship standard under NACARA due to his conviction. 8 C.F.R. § 1240.66(c).

To the extent that Cabrera challenges the BIA’s discretionary determination that he

failed to establish the hardship required to qualify for relief under NACARA, we

lack jurisdiction. See Ixcot v. Holder, 646 F.3d 1202, 1213-14 (9th Cir. 2011) (the

statute expressly precludes the court from reviewing the agency’s eligibility

determination for NACARA special rule cancellation of removal). In light of our

disposition, we do not reach Cabrera’s remaining contentions regarding his

credibility and eligibility for NACARA. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (the court need not reach a contention when another dispositive

determination has been made).

      We lack jurisdiction to review Cabrera’s unexhausted contention that he was

denied a full and fair hearing. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (procedural due process claims must be exhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     14-72626